PER CURIAM.
Michael Walkes filed a rule 3.850 motion seeking postconviction relief. The trial judge denied the motion without ordering a response from the state or attaching records to refute the claims. The court also did not state any reason for the denial in its order. As a result, we must reverse and remand for further review of the motion. See, e.g., Terry v. State,: 970 So.2d 863 (Fla. 4th DCA 2007) (citing Smith v. State, 956 So.2d 1266, 1267 (Fla. 4th DCA 2007)); see also Fla. R.Crim. P. 3.850(d); Hayes v. State, 958 So.2d 571 (Fla. 4th DCA 2007); Dieudonne v. State, 958 So.2d 516 (Fla. 4th DCA 2007).

Reversed and remanded.

GROSS, C.J., WARNER and MAY, JJ., concur.